                   Case 18-10601-MFW                    Doc 2969          Filed 09/11/20   Page 1 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 2955
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

DAVID RODRIGUEZ, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC2, located at 777
   Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not
   a party to the above-captioned action.

2. On September 1, 2020, I caused to be served “Notice of Amended Agenda for Telephonic
   and Video Hearing Scheduled for September 2, 2020 at 10:30 a.m. (ET), Before the
   Honorable Mary F. Walrath, at the United States Bankruptcy Court for the District of
   Delaware,” dated September 1, 2020 [Docket No. 2956], by causing true and correct copies
   to be:

          i.     enclosed securely in separate postage pre-paid envelopes and delivered via first class
                 mail to those parties listed on the annexed Exhibit A,

         ii.     delivered via electronic mail to those parties listed on the annexed Exhibit B, and

        iii.     delivered via facsimile to those parties listed on the annexed Exhibit C.




1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW          Doc 2969      Filed 09/11/20     Page 2 of 20




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit D, were served through
   the CM/ECF system.

                                                             /s/ David Rodriguez
                                                             David Rodriguez
 Sworn to before me this
 2nd day of September, 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
Case 18-10601-MFW   Doc 2969   Filed 09/11/20   Page 3 of 20




                    EXHIBIT A
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 2969 Filed 09/11/20
                                                    Service List
                                                                                  Page 4 of 20

Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP               (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                         ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC           C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
MCCABE, WEISBERG & CONWAY, LLC           (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                         DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                         WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                         844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                                  Total Creditor count 14




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
                                          THE WEINSTEIN COMPANY
                       Case 18-10601-MFW       Doc 2969 Filed 09/11/20
                                                 Service List
                                                                               Page 5 of 20

Claim Name                            Address Information
BBC FILMS                             ATTN: LIVY SANDLER LEGAL & BS AFAIRS MGR BBC ZONE A, 7TH FL BBC BROADCASTING
                                      HOUSE, PORTLAND PLACE LONDON W1A1AA UK
BERKELEY RESEARCH GROUP, LLC          ATTN: JAY BOROW 810 7TH AVE STE 4100 NEW YORK NY 10019-5818
CRAVATH SWAINE & MOORE LLP            {COUNSEL TO THE WEINSTEIN COMPANY HOLDINGS), ATTN: PAUL H. ZUMBRO, ESQ.
                                      WORLDWIDE PLAZA, 825 EIGHTH AVENUE NEW YORK NY 10019
KLEHR HARRISON HARVEY BRANZBURG LLP   ATTN: MICHAEL W. YURKEWICZ 919 N MARKET ST STE 1000 WILMINGTON DE 19801
OFFICE OF THE US TRUSTEE              ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                      LOCKBOX 35 WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE) ATTN: BRADFORD J. SANDLERS, ESQ. 919 N. MARKET ST.,
                                      17TH FLOOR WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE} ATTN: JAMES I. STANG. ESQ. 10100 SANTA MONICA
                                      BLVD., 13TH FLOOR LOS ANGELES CA 90067
RICHARDS LAYTON & FINGER PA.          {COUNSEL TO THE WEINSTEN CO. HOLDINGS ATTN: MARK D. COLLINS & PAUL N. HEATH,
                                      ESQ., ONE RODNEY SQUARE, 920 N. KING ST. WILMINGTON DE 19801
SEYFARTH SHAW LLP                     ATTN: GERALD L. MAATMAN, JR. 233 S. WACKER DR, STE 800 CHICAGO IL 60606




                               Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 2969 Filed 09/11/20
                                                   Service List
                                                                                 Page 6 of 20

Claim Name                              Address Information
THE LAW OFFICE OF KEVIN MINTZER, P.C.   (COUNSEL FOR THE NON-SETTLING PLAINTIFFS) ATTN: KEVIN MINTZER, ESQ 1350
                                        BROADWAY, SUITE 2220 NEW YORK NY 10018
THE ROSNER LAW GROUP LLC                (COUNSEL FOR THE NON-SETTLING PLAINTIFFS) ATTN: FREDERICK B. ROSNER, ZHAO RUBY
                                        LIU 824 N. MARKET STREET, SUITE 810 WILMINGTON DE 19801
WIGDOR LLP                              (COUNSEL FOR THE NON-SETTLING PLAINTIFFS) ATTN: DOUGLAS WIGDOR, BRYAN ARBEIT,
                                        ESQS 85 FIFTH AVE, FL. 5 NEW YORK NY 10003




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 18-10601-MFW   Doc 2969   Filed 09/11/20   Page 7 of 20




                    EXHIBIT B
         Case 18-10601-MFW       Doc 2969   Filed 09/11/20   Page 8 of 20




abrown@gsbblaw.com                           dpoitras@jmbm.com
afg@pryormandelup.com                        drichards@finemanlawfirm.com
agbankdelaware@ag.tn.gov                     driley@allenmatkins.com
aglenn@kasowitz.com                          dstaber@akingump.com
agold@herrick.com                            ebc@stevenslee.com
amagaziner@ycst.com                          ecf@bg.law
andrew.goldman@wilmerhale.com                edward.mcneilly@hoganlovells.com
andrewtenzer@paulhastings.com                ejustison@ycst.com
aremming@mnat.com                            emfox@seyfarth.com
bankfilings@ycst.com                         emilyb@hbsslaw.com
Bankruptcy2@ironmountain.com                 emonzo@morrisjames.com
bennettmurphy@quinnemanuel.com               enid.stuart@ag.ny.gov
bgriffith@swlaw.com                          ericka.johnson@wbd-us.com
bill.freeman@kattenlaw.com                   erosenthal@rmgglaw.com
boneill@kramerlevin.com                      eweisfelner@brownrudnick.com
bsandler@pszjlaw.com                         fournierd@pepperlaw.com;
bsimmons@loeb.com                            gary@lightchaseranimation.com
cahn@clm.com                                 gdonilon@mmwr.com
cgianelloni@swlaw.com                        gfmcdaniel@dkhogan.com
chardman@winston.com                         gtaylor@ashbygeddes.com
chipman@chipmanbrown.com                     guilfoyle@blankrome.com
craig.martin@dlapiper.com                    hannah.mccollum@usdoj.gov
cris@crisarmenta.com                         hornung@lsellp.com
csamis@potteranderson.com                    hweg@robinskaplan.com
csimon@crosslaw.com                          jane.m.leamy@usdoj.gov
curtishehn@comcast.net                       jbagdanov@bg.law
cweinerlevy@venable.com                      jdalberg@lgbfirm.com
dabbott@mnat.com                             jeff.friedman@kattenlaw.com
dabbott@mnat.com                             jeffrey.wexler@pillsburylaw.com
dahdoot@bushgottlieb.com;                    jerry.hall@kattenlaw.com
dalowenthal@pbwt.com                         jfalgowski@burr.com
daobrien@venable.com                         jgurule@ktbslaw.com
david.griffiths@weil.com                     jhagle@sidley.com
david.simonds@hoganlovells.com               jharker@cohenseglias.com
david.yohai@weil.com                         jhh@stevenslee.com
dbeskrone@ashbygeddes.com                    jhoover@beneschlaw.com
dbutz@mnat.com                               jkohanski@bushgottlieb.com;
dgrassgreen@pszjlaw.com                      jleto@letobassuk.com
djnewman@akingump.com                        jlevitan@proskauer.com
dklauder@bk-legal.com                        jmasella@pbwt.com
dminnick@pillsburylaw.com                    jmenton@robinskaplan.com
         Case 18-10601-MFW      Doc 2969   Filed 09/11/20   Page 9 of 20




jparker@psazlaw.com                         mtalmo@mnat.com
jreitman@lgbfirm.com                        mtalmo@mnat.com
jryan@potteranderson.com                    mtoberoff@toberoffandassociates.com
jssabin@venable.com                         nmoss@akingump.com
jstang@pszjlaw.com                          notices@bkservicing.com
jwaxman@morrisjames.com                     parrow@buchalter.com
Karen@parklawllc.com                        paulsagan@paulhastings.com
kathy.jorrie@pillsburylaw.com               pbransten@glaserweil.com
kblock@loeb.com                             pgurfein@lgbfirm.com
kcapuzzi@beneschlaw.com                     ppascuzzi@ffwplaw.com
kcowens@venable.com                         rachel.albanese@dlapiper.com
kdwbankruptcydepartment@kelleydrye.com      rachel.nanes@dlapiper.com
kelliott@kelleydrye.com                     rantonoff@blankrome.com
kgood@potteranderson.com                    rbrady@ycst.com
kireland@bushgottlieb.com                   rfeinstein@pszjlaw.com
klein@kleinllc.com                          rkinas@swlaw.com
kmann@crosslaw.com                          rklyman@gibsondunn.com
kprestegard@bushgottlieb.com;               rmersky@monlaw.com
laura.washington@lw.com                     roglenl@ballardspahr.com
lbassuk@letobassuk.com                      rslaugh@potteranderson.com
mail@morrisadelman.com                      rtrack@msn.com
mark.desgrosseilliers@wbd-us.com            rzur@lgbfirm.com
mark.minuti@saul.com                        sbeach@ycst.com
marvin.putnam@lw.com                        scottshelley@quinnemanuel.com
mary.caloway@bipc.com                       sgiugliano@diamondmccarthy.com
matthew.ward@wbd-us.com                     sherri.simpson@oag.texas.gov
matthew.ward@wbd-us.com                     skatona@polsinelli.com
mbouslog@gibsondunn.com                     skaufman@skaufmanlaw.com
mbusenkell@gsbblaw.com                      skuhn@akingump.com
mdelaney@robinskaplan.com                   sselbst@herrick.com
melorod@gtlaw.com                           stern@lsellp.com
meltzere@pepperlaw.com                      steve@hbsslaw.com
mgottfried@lgbfirm.com                      strattond@pepperlaw.com;
mharvey@mnat.com                            summersm@ballardspahr.com
mhelt@foley.com                             susanwilliams@paulhastings.com
mike@dcip.com                               susheelkirpalani@quinnemanuel.com
mlahaie@akingump.com                        ted.dillman@lw.com
mnestor@ycst.com                            tgeher@jmbm.com
morgan.patterson@wbd-us.com                 theodore.tsekerides@weil.com
morgan.patterson@wbd-us.com                 thomas.califano@dlapiper.com
mstamer@akingump.com                        tpatterson@ktbslaw.com
         Case 18-10601-MFW    Doc 2969   Filed 09/11/20   Page 10 of 20




tscobb@vorys.com
vrubinstein@loeb.com
wagnerr@gtlaw.com
wayne.smith@warnerbros.com
wbowden@ashbygeddes.com
wcurchack@loeb.com




Cure Objector Emails

astulman@potteranderson.com
fnoyes@offitkurman.com
jgrey@crosslaw.com
kmiller@skjlaw.com
rpalacio@ashbygeddes.com




Agenda Email Adds

barbeit@wigdorlaw.com
dwigdor@wigdorlaw.com
km@mintzerfirm.com
liu@teamrosner.com
rosner@teamrosner.com
Case 18-10601-MFW   Doc 2969   Filed 09/11/20   Page 11 of 20




                    EXHIBIT C
                             Case 18-10601-MFW   Doc 2969   Filed 09/11/20    Page 12 of 20

                                    THE WEINSTEIN COMPANY HOLDINGS LLC


NAME                         PARTY REPRESENTED                               CONTACT                   FAX
AKIN GUMP STRAUSS HAUER      (COUNSEL TO PORTFOLIO FUNDING                   ATTN: DEBORAH J.
& FELD LLP                   COMPANY LLC I)                                  NEWMAN, ESQ.              212-872-1002
AKIN GUMP STRAUSS HAUER                                                      ATTN: DAVID F. STABER,
& FELD LLP                   (COUNSEL TO EAST WEST BANK)                     ESQ.                      214-969-4343
AKIN GUMP STRAUSS HAUER      (COUNSEL TO PORTFOLIO FUNDING                   ATTN: DAVID P. SIMONDS,
& FELD LLP                   COMPANY LLC I)                                  ESQ.                      310-229-1001
                             (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,        ATN: EDWARD S.
BROWN RUDNICK LLP            S.A.THOMAS, M.SAGEMILLER & N.KLATT)             WEISFELNER, ESQ.          212-209-4801
                                                                             ATTN: JOSEPH A.
                                                                             KOHANSKI, DAVID E.
                                                                             AHDOOT, KIRK
                             (COUNSEL TO DIRECTORS GUILD OF                  PRESTEGARD & KIEL
BUSH GOTTLIEB                AMERICA, INC ET AL)                             IRELAND, ESQS.            818-973-3201
                                                                             ATTN: CHRISTOPHER P.
                                                                             SIMON & KEVIN S. MANN,
CROSS & SIMON, LLC           (COUNSEL TO CREATIVE ARTIST AGENCY)             ESQS.                     302-777-4224
                             (COUNSEL TO WARNER BROS., KANBAR
                             ENTERTAINMENT, LLC, HOODWINKED, LLC,
                             ANNAPURNA PICTURES, WANDA PICTURES              ATTN: CHRISTOPHER P.
CROSS & SIMON, LLC           (HONG KONG) CO. LTD.)                           SIMON, ESQ.               302-777-4224
GIBSON, DUNN & CRUTCHER      (COUNSEL TO INVESTMENT                          ATTN: ROBERT A KLYMAN
LLP                          COUNTERPARTIES)                                 & MATTHEW G. BLOUSLOG     213-229-7520
                                                                             ATTN: ELIZABETH A.
HAGENS BERMAN SOBOL          (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,        FEGAN & EMILY BROWN,
SHAPIRO LLP                  S.A.THOMAS, M.SAGEMILLER & N.KLATT)             ESQS.                     708-628-4950
IP MANAGEMENT, INC. / IPW,
LLC                          C/O MARC TOBEROFF                                                         310-246-3101
IRON MOUNTAIN
INFORMATION
MANAGEMENT, LLC              ATTN: JOSEPH CORRIGAN                                                     617-451-0409
                          Case 18-10601-MFW   Doc 2969   Filed 09/11/20    Page 13 of 20

                                 THE WEINSTEIN COMPANY HOLDINGS LLC


                          (COUNSEL TO NETFLIX GLOBAL LLC,                 ATN: THOMAS E.
KLEE, TUCHIN, BOGDANOFF   NETFLIX INTL. B.V. NETFLIX STUDIOS LLC,         PATTERSON & JULIAN I.
& STERN LLP               AND NETFLIX, INC.)                              GURULE, ESQS.                310-407-9090
LANDAU GOTTFRIED &
BERGER LLP                (COUNSEL TO ANNAPURNA PICTURES)                 ATTN: PETER J. GURFEIN       310-557-0056
LANDAU GOTTFRIED &                                                        ATTN: MICHAEL I.
BERGER LLP                (COUNSEL TO CREATIVE ARTISTS AGENCY)            GOTTFRIED, ESQ.              310-557-0056
LANDAU GOTTFRIED &        (COUNSEL TO KANBAR ENTERTAINMENT,               ATTN: JOHN P. REITMAN &
BERGER LLP                LLC AND HOODWINKED, LLC)                        JON L.R. DALBERG, ESQS.      310-557-0056
LANDAU GOTTFRIED &                                                        ATTN: JON L.R. DALBERG,
BERGER LLP                (COUNSEL TO WARNER BROS.)                       ESQ.                         310-557-0056
                                                                          ATTN: MARVIN S. PUTNAM,
LATHAM & WATKINS LLP      (COUNSEL TO TIM SARNOFF)                        LAURA R. WASHINGTON          424-653-5501
LATHAM & WATKINS LLP      (COUNSEL TO TIM SARNOFF)                        ATTN: TED A. DILLMAN         213-891-8763
                          (COUNSEL TO NETFLIX GLOBAL LLC,
LAW OFFICE OF CURTIS A.   NETFLIX INTL. B.V. NETFLIX STUDIOS LLC,         ATTN: CURTIS A. HEHN,
HEHN                      AND NETFLIX, INC.)                              ESQ.                         302-351-7214
                                                                          ATTN: WALTER H.
                                                                          CHURCHAK & BETHANY D.
LOEB & LOEB LLP           (COUNSEL TO BBC WORLDWIDE LIMITED)              SIMMONS                      212-407-4990
                                                                          ATTN: WALTHER H.
                          (COUNSEL TO TOYOTA MOTOR SALES, USA,            CURCHACK & BETHANY D.
LOEB & LOEB LLP           INC. & TOYOTA MOTOR CORPORATION)                SIMMONS, ESQS.               212-407-4990
                                                                          ATTN: JANET Z. CARLTON,
                                                                          CHASE N. MILLER, KRISTI J.
MCCABE, WEISBERG &                                                        DOUGHTY & MICHAEL K.
CONWAY, LLC               (COUNSEL TO DAIMLER TRUST)                      PAK                          855-425-1980
MORRIS JAMES LLP          (COUNSEL TO BBC WORLDWIDE LIMITED)              ATTN: ERIC J. MONZO, ESQ.    302-571-1750
                          (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK,        ATTN: JEFFRESY R.
MORRIS JAMES LLP          S.A.THOMAS, M.SAGEMILLER & N.KLATT)             WAXMAN, ESQ.                 302-571-1750
                          (COUNSEL TO TOYOTA MOTOR SALES, USA,
MORRIS JAMES LLP          INC. & TOYOTA MOTOR CORPORATION)                ATTN: ERIC J. MONZO, ESQ.    302-571-1750
                           Case 18-10601-MFW   Doc 2969   Filed 09/11/20    Page 14 of 20

                                  THE WEINSTEIN COMPANY HOLDINGS LLC


MORRIS, NICHOLS, ARSHT &                                                   ATTN: DEREK C. ABBOTT,
TUNNELL LLP                (COUNSEL TO TIM SARNOFF)                        MATTHEW O. TALMO           302-658-3989
OFFICE OF THE UNITED
STATES TRUSTEE                                                                                        302-573-6497
                                                                           ATTN: KATHY A. JORRIE,
                                                                           ESQ., DAVID MINNICK,
PILLSBURY WINTHROP SHAW    (COUNSEL TO STUDIOCANAL S.A.S., WILD            ESQ., & JEFFREY WEXLER,
PITTMAN LLP                BUNCH S.A., & GAUMONT S.A.)                     ESQ.                       213-226-4499
ROSENTHAL, MONHAIT &       (COUNSEL TO STUDIOCANAL S.A.S., WILD            ATTN: EDWARD B.
GODDESS, P.A.              BUNCH S.A., & GAUMONT S.A.)                     ROSENTHAL, ESQ.            302-658-7567
                                                                           ATTN: ROBERT R. KINAS,
                                                                           BLAKELEY E. GRIFFITH &
                                                                           CHARLES E. GIANELLONI,
SNELL & WILMER             (COUNSEL TO OPUS BANK)                          ESQS.                      702-784-5252
TN DEPT OF REVENUE         C/O TN ATTORNEY GENERAL'S OFFICE                BANKRUPTCY DIVISION        615-741-3334
                                                                           ATTN: MARC TOBEROFF,
TOBEROFF & ASSOCIATES, PC (COUNSEL TO LESIA ANSON)                         ESQ.                       310-246-3101
                                                                           ATTN: MICHAEL R. NESTOR,
YOUNG CONWAY STARGATT      (COUNSEL TO INVESTMENT                          ANDREW L. MAGAZINER,
& TAYLOR, LLP              COUNTERPARTIES)                                 ESQS                       302-571-1253
Case 18-10601-MFW   Doc 2969   Filed 09/11/20   Page 15 of 20




                    EXHIBIT D
                       Case 18-10601-MFW           Doc 2969      Filed 09/11/20      Page 16 of 20
Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

   • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
   • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
     2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
   • James W. Adelman mail@morrisadelman.com
   • Rachel E. Albanese rachel.albanese@dlapiper.com
   • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
   • Paul S. Arrow parrow@buchalter.com
   • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
   • Sean Matthew Beach bankfilings@ycst.com
   • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
   • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
   • William Pierce Bowden wbowden@ashby-geddes.com
   • Charles G. Brackins CBrackins@hinshawlaw.com
   • Robert S. Brady bankfilings@ycst.com
   • Peter Manfred Bransten pbransten@glaserweil.com
   • Bernadette Brennan bbrennan@law.nyc.gov
   • Amy D. Brown abrown@gsbblaw.com
   • Michael G. Busenkell mbusenkell@gsbblaw.com
   • Daniel B. Butz dbutz@mnat.com
   • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
   • Thomas R. Califano thomas.califano@dlapiper.com
   • Mary Caloway mary.caloway@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
   • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
   • John F. Carberry jcarberry@cl-law.com
   • David W. Carickhoff dcarickhoff@archerlaw.com
   • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
   • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
   • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
   • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
   • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
   • Joseph Corrigan Bankruptcy2@ironmountain.com
   • Walter H. Curchack wcurchack@loeb.com,
     nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
   • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
   • Michael David DeBaecke mdebaecke@ashbygeddes.com
   • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
     4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
   • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
   • Mark L. Desgrosseilliers desgross@chipmanbrown.com,
     dero@chipmanbrown.com;fusco@chipmanbrown.com
   • Ted A. Dillman ted.dillman@lw.com
   • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
   • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
   • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
   • Katharina Earle kearle@ashbygeddes.com
                     Case 18-10601-MFW Doc 2969 Filed 09/11/20 Page 17 of 20
•   Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
•   Vernon Louis Ellicott vernon@thebloomfirm.com
•   Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
•   Justin Cory Falgowski jfalgowski@burr.com
•   S. Alexander Faris bankfilings@ycst.com
•   Robert J. Feinstein rfeinstein@pszjlaw.com
•   David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
•   Edward M. Fox emfox@seyfarth.com
•   Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
•   Larry W Gabriel lgabriel@bg.law
•   Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
•   Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
•   Jason A. Gibson gibson@teamrosner.com
•   Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
•   Sheryl P Giugliano sgiugliano@diamondmccarthy.com
•   Anthony F. Giuliano afg@pryormandelup.com
•   Steven W Golden sgolden@pszjlaw.com
•   Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
•   L. Katherine Good kgood@potteranderson.com
•   L. Katherine Good kgood@potteranderson.com,
    cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potter
•   Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
•   Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
•   Victoria A. Guilfoyle guilfoyle@blankrome.com
•   Peter J. Gurfein pgurfein@landaufirm.com,
    srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
•   Sasha M. Gurvitz sgurvitz@ktbslaw.com
•   Bryan J Hall bhall@blankrome.com
•   Derrick Hansen dhansen@friedmanspring.com
•   Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
•   James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
•   Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
    4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
•   Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
•   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Curtis A Hehn curtishehn@comcast.net
•   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
•   Adam Hiller ahiller@adamhillerlaw.com
•   Michael Cory Hochman mhochman@monlaw.com
•   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
•   Stephan Hornung hornung@lsellp.com
•   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
•   Joseph H. Huston jhh@stevenslee.com
•   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
•   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
•   Michael Joseph Joyce mjoyce@mjlawoffices.com
•   Elizabeth Soper Justison bankfilings@ycst.com
•   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
•   Susan E. Kaufman skaufman@skaufmanlaw.com
•   David M. Klauder dklauder@bk-legal.com
•   Julia Bettina Klein klein@kleinllc.com
                      Case 18-10601-MFW Doc 2969 Filed 09/11/20 Page 18 of 20
•   Steven K. Kortanek steven.kortanek@limnexus.com
•   Lawrence Joel Kotler ljkotler@duanemorris.com
•   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
•   Meredith A. Lahaie mlahaie@akingump.com
•   Jane M. Leamy jane.m.leamy@usdoj.gov
•   Raymond Howard Lemisch rlemisch@klehr.com
•   Scott J. Leonhardt leonhardt@teamrosner.com
•   Jeffrey W. Levitan jlevitan@proskauer.com
•   Maxim B. Litvak mlitvak@pszjlaw.com
•   Zhao Liu liu@teamrosner.com
•   Michael Luskin luskin@lsellp.com
•   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Andrew L Magaziner bankfilings@ycst.com
•   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
•   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
•   Laura L. McCloud agbankdelaware@ag.tn.gov
•   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
•   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
•   R. Stephen McNeill bankruptcy@potteranderson.com,
    bankruptcy@potteranderson.com;nrainey@potteranderson.com
•   Edward J McNeilly edward.mcneilly@hoganlovells.com
•   Dennis A. Meloro melorod@gtlaw.com,
    bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
•   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
    wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@trou
•   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
    wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@trou
•   James Paul Menton jmenton@robinskaplan.com
•   Rachel B. Mersky rmersky@monlaw.com
•   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
•   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
•   Norman M. Monhait nmonhait@rmgglaw.com
•   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
•   James C Moon jmoon@melandrussin.com
•   Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
•   Michael S. Neiburg bankfilings@ycst.com
•   Michael R. Nestor bankfilings@ycst.com
•   Robert M. Novick courtnotices@kasowitz.com
•   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
•   Daniel A. O'Brien daobrien@venable.com
•   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
•   Ricardo Palacio rpalacio@ashby-geddes.com
•   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
•   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
•   Norman L. Pernick npernick@coleschotz.com,
    pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;l
•   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
•   David M. Poitras dpoitras@jmbm.com
•   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
•   Patrick J. Reilley preilley@coleschotz.com,
    bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz
                   Case 18-10601-MFW Doc 2969 Filed 09/11/20 Page 19 of 20
• Reliable Companies gmatthews@reliable-co.com
• Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-
  4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
• Deirdre M. Richards drichards@finemanlawfirm.com
• Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
• Colin Robinson crobinson@pszjlaw.com
• Colin R. Robinson crobinson@pszjlaw.com
• Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
• Alan Michael Root aroot@archerlaw.com
• Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
• Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
• Frederick Brian Rosner rosner@teamrosner.com
• Jeremy William Ryan jryan@potteranderson.com,
  bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
• Jeffrey S. Sabin JSSabin@Venable.com
• Christopher M. Samis csamis@potteranderson.com,
  cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
• Bradford J. Sandler bsandler@pszjlaw.com
• Bradford J. Sandler bsandler@pszjlaw.com
• Susan K Seflin sseflin@bg.law
• Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
• Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Richard B. Sheldon rbs@msk.com
• Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
• David Ryan Slaugh rslaugh@potteranderson.com,
  bankruptcy@potteranderson.com;nrainey@potteranderson.com
• Dylan James Smith dsmith@loeb.com
• Wayne M. Smith wayne.smith@warnerbros.com
• Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
• Michael S. Stamer mstamer@akingump.com
• James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
• Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Richard Stern stern@lsellp.com
• David B. Stratton david.stratton@troutman.com,
  wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
• Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
• Aaron H. Stulman astulman@potteranderson.com,
  lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potter
• Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
• Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
  4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
• Gregory A. Taylor gtaylor@ashbygeddes.com
• Neil Paresh Thakor nthakor@manatt.com
• U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
• Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
• Jason Wallach jwallach@ghplaw.com
• Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
• Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
• Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
• Howard J. Weg hweg@robinskaplan.com
                   Case 18-10601-MFW Doc 2969 Filed 09/11/20   Page 20 of 20
• Jeffrey C. Wisler jwisler@connollygallagher.com
• Michael W. Yurkewicz myurkewicz@klehr.com
• Paul H Zumbro pzumbro@cravath.com, mao@cravath.com
